Title: American Jacobins, [1795–1796]
From: Hamilton, Alexander
To: 



[1795–1796]

For the Minerva
It is remarkable how uniform our Jacobins have been in blaming and vilifying our own Government and in excusing and justifying the conduct of the French towards us. Before there was ever the pretence of any subject of complaint against this Country France violated that article of her Treaty with us which stipulates that free ships shall make free goods.—This breach of Treaty was apologised for by the necessity of putting herself upon an equal footing with her enemies. Genet came to this Country with the affectation of not desiring to embark us in the war—and yet he did all in his power by indirect means to drag us into it—He insulted our Government and set it at defiance. He endeavoured without the national sanction to carry on expeditions against the possessions of neighbouring nations with whom we were at peace. He did not claim our participation in the war on the score of any obligation we were under to take part in it; but he endeavoured to seduce the passions of the people, to create a scism between them and their government, to disorganise and thus to extort from the passions of our Citizens what never could have been expected from the rational policy of our public Councils—Yet our Jacobins vindicated Genet and calumniatd our Government—In pursuance of an earnest desire to preserve peace Our Government has made a Treaty with Great Britain, which while it promotes important interests of our own is so perfectly consistent with our engagements with France that it excepts them from controul by an express and positive clause; so that the moment it can be shewn that our Treaties with France require a thing of us, any clause in the Treaty with Britain which may be in term contrary to it, becomes ipso facto inoperative as to that thing. Yet our Jacobins have represented this Treaty, this ⟨–⟩ measure of peace, as the effort of a deep laid design to form an intimate connection with Great Britain and dissolve all connection with France; and indefatigable in their endeavour to transfer their discontents to the Rulers of France, to deprive the Government of the cre⟨dit⟩ of preserving peace, they seem at length to have succeeded.
